Upon respondent’s application, which is not opposed, order modified so as to provide that petitioner-appellant’s motion to terminate the proceedings for arbitration commenced by respondent be held in abeyance pending the determination of the preliminary issue as to whether a hit-and-run automobile, as defined in the insuring agreements, was involved in the accident, and that such issue be submitted for trial by jury at the next term of the Supreme Court to be held in Washington County (cf. Matter of Rosenbaum [Amer. Sur. Co. of N. Y.], 11 N Y 2d 310); and, as so modified, affirmed, without costs. Bergan, P. J., Coon, Gibson, Herlihy and Taylor, JJ., concur.